Citation Nr: 0812309	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  07-18 379	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel 




INTRODUCTION

The veteran served on active duty from July 1953 to July 
1955.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

In January 2008, the veteran's representative filed a motion 
to advance this case on the docket due to the veteran's 
advanced age.  The Board granted the motion in March 2008, 
pursuant to 38 U.S.C.A. § 7107 (West 2002 & Supplement 2007) 
and 38 C.F.R. § 20.900(c) (2007). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained. 

2.  The veteran's bilateral hearing loss was not manifested 
during service or within one year thereafter and has not been 
shown to be casually or etiologically related to service.

3.  The veteran's tinnitus was not manifested during service 
and has not been shown to be casually or etiologically 
related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3), 
3.309(a), 3.385 (2007).

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

In this case, in a letter dated November 2005, the RO 
provided the veteran with notice of the information or 
evidence needed to substantiate his claims, including that 
which he was to provide and that which VA would provide, 
prior to the initial decision on the claims in July 2006.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met in this case.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claims for service connection.  
Specifically, the November 2005 letter stated that the 
evidence must show that he had an injury in military service 
or a disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  Additionally, the May 2007 statement of 
the case (SOC) and the July 2007 supplemental statement of 
the case (SSOC) notified the veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claims. 

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the November 2005 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claims, including that VA 
would request all pertinent records held by Federal agencies, 
such as service medical records, military records, and VA 
medical records.  The veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claims.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
November 2005 letter notified him that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  It was also 
requested that he complete and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the November 2005 letter stated that it 
was the veteran's responsibility to ensure that that VA 
received all requested records that are not in the possession 
of a Federal department or agency.  Finally, the November 
2005 letter specifically notified the claimant that he should 
submit any evidence or information in his possession that 
pertains to the claims.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  In 
this regard, the Board notes that a March 2006 letter 
informed him that a disability rating was assigned when a 
disability was determined to be service connected and that 
such a rating could be changed if there were changes in his 
condition.  The letter also explained how disability ratings 
and effective dates were determined. 

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's available service 
medical records, VA medical records and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claims.  The veteran was also 
afforded a VA examination in July 2006 in connection with 
these claims.  

The Board does observe that the veteran's complete service 
medical records are not associated with the claims file.  
When a claimant's medical records are lost or destroyed, the 
VA has a "heightened" duty to assist in the development of 
the claims.  Washington v. Nicholson, 19 Vet. App. 362, 369- 
70 (2005).  Thus, in accordance with the law and implementing 
regulations, the RO continued its efforts to obtain all 
relevant medical records until it was reasonably certain that 
such records did not exist or that further efforts to obtain 
those records would be futile.  See 38 C.F.R. § 3.159(c).  In 
this regard, the veteran received a letter in November 2005 
specifically requesting that he provide any military records, 
such as his service medical records, that were in his 
possession.  The RO also requested in November 2005 that the 
National Personnel Records Center (NPRC) furnish the 
veteran's complete medical and dental service medical 
records.  However, a response was received that same month 
indicating the veteran's records were presumed destroyed by 
the fire at the NPRC in St. Louis, Missouri in 1973 and that 
there were no service medical records or surgeon general 
office (SGO) records available.  In addition, the veteran 
filled out NA Form 13055 request for information to 
reconstruct medical data in November 2005.  Because the 
veteran did not provide enough information on this form to 
complete the request, the RO called the veteran in January 
2006 to obtain a narrower time frame for dates that he was 
seen for ear problems while in service.  The veteran provided 
a more specific timeframe and the request was resubmitted 
immediately thereafter.  In May 2006, the RO received a 
response from the NPRC indicating that the veteran's 
allegations had been investigated.  The morning reports of 
his unit were searched for the dates specified, but no 
remarks were located as to the veteran's allegations.  It was 
also noted in the response that the army discontinued sick 
reports after March 1953.  The veteran received a letter in 
June 2006 summarizing these efforts and formally notifying 
him that his service records were unavailable.  

Considering the aforementioned, the Board concludes that the 
RO's actions constitute a "reasonably exhaustive search" of 
all available options.  See Dixon v. Derwinski, 3 Vet. App. 
261, 263 (1992).  The RO has satisfied the duty to assist the 
veteran with regard to obtaining his service medical records 
through its actions.  See also Layno v. Brown, 6 Vet. App. 
465, 469 (1994); Garlejo v. Derwinski, 2 Vet. App. 619, 620 
(1992).  The veteran and his representative have not made the 
Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  In fact, the June 2006 
report of contact shows that the veteran indicated that he 
had no other information or evidence to give VA to 
substantiate his claims.  Thus, the Board finds that there is 
no indication that there is additional available evidence to 
substantiate the veteran's claims that has not been obtained 
and associated with the claims folder.

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOC, which informed them of the laws and regulations 
relevant to the veteran's claims.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for organic diseases of the nervous 
system, such as bilateral hearing loss, may also be 
established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. §§ 3.307(a)(3), 3.309(a).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

I. Hearing Loss

VA has specifically defined the term "disability" for 
service connection claims involving impaired hearing.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.

The Board notes that the veteran currently meets the criteria 
for bilateral hearing loss.  As part of the veteran's VA 
examination in July 2006, an authorized audiological 
evaluation pure tone thresholds, in decibels, was performed, 
and the results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
30
35
60
LEFT
10
25
30
30
50

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 94 percent in the left ear.  
To qualify for a hearing loss disability, all that is needed 
is at least one auditory threshold reading of 40 decibels or 
greater, which the veteran has for each ear.  38 C.F.R. § 
3.385.  Additionally, his speech recognition was 92 percent 
in the right ear and 94 percent in the left ear.  The Board 
notes that the speech recognition scores of 92 percent 
establishes hearing loss in the veteran's right ear, but a 
score of 94 percent does not establish hearing loss in the 
veteran's left ear pursuant to VA regulations.  38 C.F.R. § 
3.385.  However, the veteran's auditory threshold findings 
are sufficient standing alone to establish bilateral hearing 
loss for VA purposes.  38 C.F.R. § 3.385.

Nonetheless, in considering the evidence of record under the 
laws and regulations as set forth above, the Board concludes 
that the veteran is not entitled to service connection for 
hearing loss.  In his July 2005 statement, the veteran 
contends he was exposed to acoustic trauma in service as an 
instructor at a rifle range, instructing mortar firing, and 
combat simulated training courses.  The veteran is considered 
competent to relate a history of noise exposure during 
service.  See 38 C.F.R. § 3.159(a)(2).

As previously discussed, the veteran's complete service 
medical records are not available for review.  However, the 
veteran's June 1955 separation examination is available for 
review as part of the veteran's claims file.  The June 1955 
separation examination documents the veteran's ears and drums 
as clinically normal.  Although the authorized audiological 
evaluation was not conducted as part of this examination, the 
veteran was given whisper voice tests, and the examination 
documents the veteran's performance on these tests as 15/15 
bilaterally.  

In his November 2005 statement, the veteran contends that he 
sought treatment while in service because his ears bothered 
him, and that he was told to go back to work and the problem 
would go away.  In his May 2007 Form 9 statement, the veteran 
also contended that he has had hearing loss since the 
service.  Unfortunately, the veteran's service records could 
not be located to verify this information.  Although the 
veteran was notified that he should submit all other evidence 
related to his claim, the veteran did not submit any 
additional evidence indicating that he had sought treatment 
for his hearing loss during service, or in the years 
immediately thereafter.  An award of service connection must 
be based on reliable competent medical evidence and may not 
be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102.  Moreover, the medical 
evidence of record shows that the veteran did not seek 
treatment for hearing loss until many years after his 
separation from service.  Therefore, the Board finds that 
hearing loss did not manifest during service or for many 
years thereafter.  

Service connection for hearing loss may also be granted on a 
presumptive basis if it manifests itself to a degree of 10 
percent or more within one year after discharge.  38 C.F.R. 
§ 3.307, 3.309(a).  However, there is no evidence of such 
manifestation in this case, nor does the veteran contend that 
his hearing loss manifested to that degree at that time.  Id.  
Therefore, the Board finds that the veteran's hearing loss 
may not be presumed to have been incurred in active service.  

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of hearing 
loss, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many decades between 
the period of active duty and the first complaints or 
symptoms of hearing loss is itself evidence which tends to 
show that hearing loss did not have its onset in service or 
for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a veteran's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence establishing that hearing 
loss manifested during service or for many years thereafter, 
the medical evidence does not show the veteran to currently 
have such a disorder that is related to his military service.  
The July 2006 VA examiner stated that the veteran's current 
hearing loss was not significantly different than that 
predicted by aging alone.  He further opined that it was not 
as likely as not that his hearing loss occurred during or as 
a result of military service.  

The Board also observes the veteran's contention in his 
September 2006 notice of disagreement, and his 
representative's contention in his June 2007 statement that 
the July 2006 VA examiner's opinion was inadequate because it 
was based on the fact that the veteran waited 51 years to 
file his claim.  The value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  See 
also Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions).  The July 2006 VA examiner reasoned that the 
veteran did not serve in combat, the veteran's June 1955 
separation examination documented his ears as clinically 
normal, and most importantly, that the veteran's hearing loss 
is not significantly different than that predicted by aging 
alone.  In reaching this conclusion, the July 2006 VA 
examiner noted the veteran's contentions that he had a 
history of noise exposure during military service as an 
instructor in assimilated battle situations, and that he 
denied any post-military noise exposure.  The Board concedes 
that the veteran was exposed to acoustic trauma during 
military service given his MOS in antitank mine platoon and 
as a squad sergeant.  However, even when taking these factors 
into consideration, the July 2006 VA examiner still concluded 
that the veteran's hearing loss was due to aging rather than 
military service.  Therefore, the Board finds that the July 
2006 VA examiner reviewed the claims file and rendered an 
opinion that is supported by the evidence of record.  
Accordingly, the Board finds the July 2006 opinion to be 
adequate. 

Although in his May 2007 statement, the veteran contended 
that he has had hearing loss since the service, the veteran, 
as a layperson, is not qualified to render a medical opinion 
as to etiology or diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Therefore, the veteran's 
statements regarding etiology do not constitute competent 
medical evidence on which the Board can make a service 
connection determination.

The Board does observe a private medical record dated in 
September 2006 indicating that the veteran has hearing loss 
and tinnitus.  Additionally, an audiogram was performed, yet 
the Board also notes that the audiological examination report 
did not provide an interpretation of the audiometric readings 
contained on the graphs.  Moreover, the report did not 
indicate what sort of speech audiometry testing was done.  
For VA purposes, the Maryland CNC Test must be used, as noted 
above.  38 C.F.R. § 3.385.  The Board notes that it is 
precluded from interpreting pure tone threshold results in 
order to determine the severity of the veteran's current 
hearing loss disability.  See Kelly v. Brown, 7 Vet. App. 
471, 474 (1995) (finding that neither the Board nor the RO 
may not interpret graphical representations of audiometric 
data).  Furthermore, the private medical record does not 
provide any medical evidence that the veteran's current 
hearing loss is connected to military service.  

In sum, the Board acknowledges that the veteran has a current 
diagnosis of bilateral hearing loss.  Specifically, the July 
2006 audiological evaluation report reflects that the veteran 
currently meets the diagnostic criteria for hearing loss.  
38 C.F.R. § 3.385.  However, in order to establish service 
connection, there must be competent evidence establishing an 
etiological relationship between an injury in service and the 
current disability.  After considering all the evidence under 
the laws and regulations set forth above, the Board concludes 
that the veteran is not entitled to service connection for 
bilateral hearing loss because the competent medical evidence 
does not reveal a nexus to an injury or disease occurring in 
service.  Additionally, the evidence does not support service 
connection by a presumptive basis because there is no 
competent medical evidence showing that his hearing loss 
manifested itself to a degree of 10 percent or more within 
one year from the date of the veteran's separation from 
service.  Absent such a nexus, service connection for hearing 
loss may not be granted.  38 C.F.R. § 3.303.

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for hearing loss.  Because the preponderance of 
the evidence is against the veteran's claim, the benefit of 
the doubt provision does not apply.  Accordingly, the Board 
concludes that service connection for hearing loss is not 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supplement 
2007); 38 C.F.R. § § 3.102, 3.303 3.307(a)(3), 3.309(a) 
(2007).


II. Tinnitus

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for tinnitus.  
As previously noted, the veteran's complete service medical 
records are unavailable for review.  However, the veteran's 
June 1955 separation examination documents the veteran's ears 
and drums as normal, and is absent of any complaints of 
tinnitus.  

In his November 2005 statement, the veteran contends that he 
sought treatment while in service because his ears bothered 
him, and that he was told to go back to work and the problem 
would go away.  In September 2006, the veteran filled out NA 
Form 13055 indicating that he was never treated in the 
military for tinnitus.  In his May 2007 statement, the 
veteran also contended that he has had tinnitus since the 
service but it has gotten worse in the past 10 - 15 years.  
However, the veteran's service records could not be located 
to verify this information.  Although the veteran was 
notified that he should submit all other evidence related to 
his claim, the veteran did not submit any additional evidence 
indicating that he had sought treatment for his tinnitus 
during service, or in the years immediately thereafter.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994).  An award of 
service connection must be based on reliable competent 
medical evidence and may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102.  Moreover, the medical evidence of record shows that 
the veteran did not report symptoms of tinnitus for many 
years following his separation from service.  Therefore, the 
Board finds that tinnitus did not manifest during service or 
for many years thereafter. 

A prolonged period without medical complaint can be 
considered, along with other factors concerning a veteran's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  In his May 2007 
statement, the veteran contended that he has had tinnitus 
since the service.  Regarding the veteran's statements that 
he has had tinnitus since the service, the Board acknowledges 
that he is competent to give evidence about what he 
experienced; i.e., he is competent to report that he has 
experienced ringing in his ears.  See Charles v. Principi, 16 
Vet. App. 370, 374 (2002) (finding veteran competent to 
testify to symptomatology capable of lay observation); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay 
evidence requires facts perceived through the use of the five 
senses).  

To the extent that the veteran has attested to having 
chronic/continuous symptomatology of tinnitus since service, 
the Board has considered the provisions of 38 C.F.R. § 
3.303(b).  In Savage v. Gober, 10 Vet. App. 488 (1997), it 
was noted that while the concept of continuity of 
symptomatology focuses on continuity of symptoms, not 
treatment, in a merits context, the lack of evidence of 
treatment may bear upon the credibility of the evidence of 
continuity.  The record here discloses a span of 
approximately 50 years without any clinical evidence to 
support any assertion of a continuity of symptomatology.  The 
fact that the contemporaneous records do not provide 
subjective or objective evidence that supports any recent 
contention that the veteran experienced continuous 
symptomatology since service is probative evidence against 
the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (affirming Board decision in a case involving an 
injury in service, normal medical findings at the time of 
separation, and the absence of any medical records of a 
diagnosis or treatment for many years after service, where 
the Board found that veteran failed to account for the 
lengthy time period after service for which there was no 
clinical documentation of low back condition); see also 
Savage, 10 Vet. App. at 497-98 (holding that, notwithstanding 
a showing of post-service continuity of symptomatology, 
medical expertise was required to relate present disability 
etiologically to post-service symptoms).

In addition to the lack of evidence establishing that 
tinnitus manifested during service or for many years 
thereafter, the medical evidence does not show the veteran to 
currently have such a disorder that is related to his 
military service.  The July 2006 VA examiner stated that the 
veteran's current tinnitus is not timelocked to acoustic 
trauma or military service.  He further opined that it was 
not as likely as not that his tinnitus occurred during or as 
a result of military service.  

The Board also observes the veteran's contention in his 
September 2006 notice of disagreement, and his 
representative's contention in his June 2007 statement that 
the July 2006 VA examiner's opinion was inadequate because it 
was based on the fact that the veteran waited 51 years to 
file his claim.  The value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  See 
also Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions).  After a thorough review of the claims file, 
including the veteran's statements, the July 2006 VA examiner 
reasoned that the veteran's current tinnitus is not 
timelocked to acoustic trauma or military service, and the 
approximately 50 year gap between service and the first 
sought treatment for tinnitus weighed against the veteran's 
claim that the onset of tinnitus was during service.  
Therefore, the Board finds that the July 2006 VA examiner 
reviewed the claims file and rendered an opinion that is 
supported by the evidence of record.  Accordingly, the Board 
finds the July 2006 opinion to be adequate. 

The Board does observe a private medical record dated 
September 2006 indicating that the veteran has hearing loss 
and tinnitus.  However, the private medical record does not 
provide any medical evidence that the veteran's current 
tinnitus is connected to military service.  

Although the veteran might sincerely believe that his 
tinnitus is related to his service, the veteran, as a lay 
person, is not competent to testify that his tinnitus was 
caused by acoustic trauma in service.  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  There is no indication in 
the record that the veteran is a physician or other health 
care professional.  Therefore, as a layperson, he is not 
competent to provide evidence that requires medical knowledge 
because he lacks the requisite professional medical training, 
certification and expertise to present opinions regarding 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992)..  Therefore, the veteran's statements 
regarding etiology do not constitute competent medical 
evidence on which the Board can make a service connection 
determination.  

In sum, after considering the credibility and probative value 
of the evidence in this case, the Board finds the evidence 
against the veteran's claim for service connection for 
tinnitus to be more persuasive than the evidence in favor of 
the claim.  Although the veteran currently has tinnitus and 
reports having had the condition since active service, the 
veteran's separation exam does not reflect any reports of 
tinnitus.  In addition, the veteran's first complaints of 
tinnitus were not until 2005, approximately 50 years after 
his separation from service.  See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) (contemporaneous evidence has greater probative 
value than history as reported by the veteran); see also 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Furthermore, after a thorough review of the claims file and 
an adequate medical examination, the July 2006 VA examiner 
found that the veteran's tinnitus was not as likely as not a 
result of military service.  Thus, after careful 
consideration, the Board concludes that the clinical and 
objective medical evidence in this case is more accurate and 
far more probative than the statements of the veteran, 
offered more than 50 years after his discharge from service.  
See Curry, 7 Vet. App. at 68.

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for tinnitus.  Because the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt provision does not apply.  Accordingly, the Board 
concludes that service connection for tinnitus is not 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supplement 
2007); 38 C.F.R. § § 3.102, 3.303 (2007).









ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


